Citation Nr: 0806270	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  00-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as a result of exposure to herbicide agents.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Joseph Moore


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1999 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, in which the veteran was denied 
service connection for a skin disorder claimed as the result 
of exposure to herbicide agents, and granted service 
connection for PTSD with an evaluation of 50 percent 
effective March 2, 1999.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in December 
2001.  A transcript of the hearing is associated with the 
veteran's claims folders.

In March 2003, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2003, the Court 
granted an unopposed motion of the Secretary, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the unopposed motion.  Pursuant to the 
Court's Remand, the Board remanded the case to the 
originating agency for further evidentiary development in 
June 2004.  The case has again been returned to the Board for 
further appellate action.

The issue of an initial increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 




FINDINGS OF FACT

1.  The veteran served in Vietnam and was exposed to 
herbicides.

2.  A skin disorder, including history of squamous cell 
carcinoma, seborrhea dermatitis, and actinic keratoses was 
not present in service or until years thereafter.

3.  A skin disorder, including history of squamous cell 
carcinoma, seborrhea dermatitis, and actinic keratoses was 
not present in service, was not manifested within one year of 
the veteran's discharge from service, and is not 
etiologically related to service.


CONCLUSIONS OF LAW

A skin disorder, including history of squamous cell 
carcinoma, seborrhea dermatitis, and actinic keratoses was 
not incurred or aggravated during active duty, and its 
incurrence or aggravation during such service may not be 
presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

None of the veteran's diagnosed skin disorders, including 
history of squamous cell carcinoma, seborrhea dermatitis, or 
actinic keratosis are among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of any of the above noted skin disorders in 
humans.  See 38 C.F.R. § 3.309(e).

Analysis

The veteran contends that service connection is warranted for 
a skin disorder because it was initially manifested in 
service or is etiologically related to service, to include 
exposure to Agent Orange.  Because the veteran served in 
Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 
3.307(a)(6)(iii).  However, as noted above, none of the 
veteran's diagnosed skin disorders, including history of 
squamous cell carcinoma, seborrhea dermatitis or actinic 
keratosis is subject to presumptive service connection on the 
basis of herbicide exposure because the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of the above noted skin disorders in humans.  

In addition, the record before the Board contains no medical 
evidence of a nexus between the veteran's military service 
and his skin disorders.  

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment for a chronic 
skin disorder.  The report of the veteran's medical 
examination for separation indicates that he denied a history 
of skin disease.  An examiner reported that the veteran's 
skin was clinically normal.  

The post-service medical evidence of record shows that when 
the veteran was examined by a private physician in June 1995, 
his skin was described as normal.  In July 1996, he had a 
small area of irritation on his scalp.  No diagnosis was 
reported.  The veteran was seen at a VA dermatology clinic in 
July 2001.  He reported a history of squamous cell carcinoma 
of the scalp.  He also had concerns about multiple lesions of 
the head and neck area.  On examination, there was a solitary 
seborrheic keratosis on the left temple and multiple pinpoint 
fine patches on the entire scalp with no frank erythema, 
ulcerations or discrete lesions.  The examiner reported 
diagnoses of multiple fine actinic keratoses, and benign 
seborrheic keratosis.  A treatment note dated in August 2001 
also contains a diagnosis of actinic keratosis.  

The veteran underwent a VA skin examination in June 2002.  He 
gave a history of removal of a squamous cell carcinoma in May 
2000 without recurrence.  He also gave a history of seborrhea 
which was currently under good control with medicated 
shampoo.  He also had mild actinic keratosis which was under 
good control.  On examination, there was a non-pigmented area 
on his scalp where the squamous cell lesion was removed.  
There were three keratotic plaques on his scalp, including 
one on the left temple and one on the right temple.  They 
were not elevated.  They were non-ulcerative and well healed.  
There were multiple fine, pinpoint patches on the entire 
scalp with no erythema or ulcerations.  The reported 
diagnoses were history of squamous cell carcinoma of the 
scalp with no signs of recurrence; seborrheic dermatitis of 
the scalp controlled with medicated shampoo, and; actinic 
keratosis of the scalp, mild, controlled with shampoo.  The 
examiner commented that the lesions were not related to the 
veteran's exposure to Agent Orange.  The squamous cell 
carcinoma was likely due to sun exposure.  The seborrhea and 
actinic keratosis were benign conditions unrelated to any 
chemical exposure.

Based on a review of the evidence in the claims files, the 
Board finds that the veteran does not have a skin disorder 
which may be presumed to be service connected due to exposure 
to herbicide agents in Vietnam.  Nonetheless, the veteran may 
still prevail in his claim regarding skin disorders if he can 
present competent medical evidence showing a nexus between 
herbicide exposure during service and his development of the 
skin disorders.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Board concludes, however, that the veteran is not 
entitled to service connection for his skin disorders.  
First, the record contains no medical evidence that he had a 
skin disorder during his active service.  The record does not 
show an onset of a skin disorder until many years after the 
veteran's separation from service.  Second, the record 
contains no medical evidence that his current skin disorders 
are related to herbicide exposure during active service.  In 
fact, the June 2002 examination report contains the opinion 
that the veteran's lesions are not related to his Agent 
Orange exposure.  The veteran's own assertions that he has 
skin disorders, including history of squamous cell carcinoma, 
seborrhea and actinic keratoses, are related to exposure to 
Agent Orange in Vietnam, are afforded no probative weight in 
the absence of evidence that he has the expertise to render a 
medical opinion about the etiology of such disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and basis stated above, the Board concludes 
that the claim for service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange, must be 
denied. 

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA, by letter 
mailed in August 2004, to include notice that he submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Board notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for service 
connection for a skin disorder, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained above, the Board has determined 
that service connection for a skin disorder is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.
Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.


REMAND




ORDER

Service connection for a skin disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


